Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 11/9/2021 has been entered. Claim(s) 1-21 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisabel (U.S. Patent App Pub 20130283373) In view of Shrader (U.S. Patent 6009475).

	Regarding claim 1,
(See paragraphs 27-28, Zisapel teaches live testing environment)
	configuring a security control point that is actively protecting a target system in the live production environment against real network traffic to receive a test communication flow, the security control point having a configured set of one or more protection mechanisms that are applied to data packets passed to the security control point; (See paragraphs 27-29, Zisapel teaches a security point which determines if the packet is trusted or untrusted)
	verifying that a source of the test communication flow is trusted; (See  figure 1, paragraphs 28-29, Zisapel teaches zone trigger can be the source of the traffic )
	upon a determination that the source of the test communication flow is trusted, applying the configured set of one or more protection mechanisms to the test communication flow; and  (See  figure 1, paragraphs 29, 41, 32, Zisapel teaches determining that the flow is trusted and applying sla protection mechanisms to the flow)
	Zisapel does not explicitly teach but Shrader teaches outputting a result of applying the configured set of one or more protection mechanisms to the test communication flow for further analysis. (See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “responsive to failure of the test packet in the validating step, displaying a filter rule which denied the test packet in the set of filter rules.”; displaying the result of the test packet going through the firewall in this case a failure of the packet flow)
 with Zisapel because both deal with testing security points in a network. The advantage of incorporating (rewrite the limitation) of Shrader into Zisapel is that Shrader teaches that there is not require the memorization of many commands, or the memorization of information from a number of display screens, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Shrader)

	Regarding claim 2,
Zisapel and Shrader teach the method as described in claim 1 further including diverting the test communication flow away from a target system in the live production environment. (See paragraphs 27-29, Zisapel teaches a security point which determines if the packet is trusted or untrusted in a live production environment. Diverting data depending on if they are trusted or not)
	
	Regarding claim 3,
Zisapel and Shrader teach the method as described in claim 1.
Shrader further teaches further including generating the test communication flow at a front-end test initiator system. (See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “presenting a user interface in which a test packet can be defined, wherein the user interface includes means for defining values for attributes of the test packet”; generating  test packet in the front end system) See motivation to combine for claim 1.

	Regarding claim 4,
Zisapel and Shrader teach the method as described in claim 3.
Shrader further teaches wherein the further analysis includes one of: returning a response to the test initiator system, forwarding data to a test results management system, and issuing an event to an activity monitoring and recording system.(See column 1 lines 40 column 2 line 2, Shrader teaches returning a response to the security test system) See motivation to combine for claim 1.

	Regarding claim 5,
Zisapel and Shrader teach the method as described in claim 1.
Shrader further teaches wherein the configured set of one or more protection mechanisms includes one of: an access control list filter, a malicious code detector, and a signature-based algorithm. (See column 4 lines 9-32, Shrader teaches protecting against IP spoofing/ malicious code) See motivation to combine for claim 1.

	Regarding claim 6,
Zisapel and Shrader teach the method as described in claim 1.
Shrader further teaches wherein a distinct protection mechanism is applied with respect to the test communication flow. (See column 4 lines 9-32, Shrader teaches ip filtering and protects against IP spoofing) See motivation to combine for claim 1. 

Claims 8-13 list all the same elements of claims 1-6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 8-13.  Furthermore with regards to the limitation of Apparatus for testing in a live production environment, the live production having a security control point that is active in the live protection environment, the security control point having a configured set of one or more protection mechanisms that are applied to data packets passed to the security control point; comprising: one or more hardware processors; computer memory holding computer program instructions executed by the hardware processors and configured to: (See paragraphs 27-28, Zisapel teaches live testing environment)

Claims 15-20 list all the same elements of claims 1-6, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 15-20.  Furthermore with regards to the limitation of a computer program product in a non-transitory computer readable medium for use in a data processing system for testing in a live production environment, the live production having a security control point that is active in the live protection environment, the security control point having a configured set of one or more protection mechanisms that are applied to data packets passed to the security control point, the computer program product holding computer program instructions executed in the data processing system and configured to: (See paragraphs 27-28, 55 (medium) Zisapel teaches live testing environment)


Zisapel teaches a method of testing in a live production environment in which a production system is protected by a security control point, (See paragraphs 27-28, Zisapel teaches live testing environment protected by a security point) the security control point having an associated set of one or more protection mechanisms that are applied to data packets passed to the security control point, comprising: (See paragraphs 27-29, Zisapel teaches a security point which determines if the packet is trusted or untrusted)
configuring first test system as a source of a test communication flow; (See (See paragraphs 25, 29, 36, Zisabel teaches a configuring a source test flow)
configuring a second test system as a destination of the test communication flow; (See paragraphs 25, 29, 36, Zisabel teaches a destination of the flow through the security engine)
while the security control point is actively protecting the production system against real network traffic, (See paragraphs 27-29, Zisapel teaches a security point which determines if the packet is trusted or untrusted)
receiving the test communication flow at the security control point; (See paragraphs 27-29, Zisapel teaches a security point receiving the test packets which determines if the packet is trusted or untrusted)
verifying that the first test system is trusted; (See  figure 1, paragraphs 28-29, Zisapel teaches zone trigger can be the source of the traffic )
responsive to verifying that the first test system is trusted, processing the test communication flow by applying to the test communication flow the one or more (See  figure 1, paragraphs 29, 41, 32, Zisapel teaches determining that the flow is trusted and applying sla protection mechanisms to the flow)
Zisapel does not explicitly teach but Shrader teaches diverting the test communication flow as processed through the one or more protection mechanisms away from the production system for further analysis.  (See column 8 line 65 to column 9 line 9, claim 1 , Shrader teaches “presenting a user interface in which a test packet can be defined, wherein the user interface includes means for defining values for attributes of the test packet, wherein the attributes of the test packet are selected from a set of attributes of normal packets normally sent between the secure and nonsecure computer networks; responsive to user input, validating a defined test packet against a set of filter rules in the firewall;”; applying firewall rules to test packets that are used based on their creation by the user interface which can only pick attributes designated and trusted to it. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Shrader with Zisapel because both deal with testing security points in a network. The advantage of incorporating (rewrite the limitation) of Shrader into Zisapel is that Shrader teaches that there is not require the memorization of many commands, or the memorization of information from a number of display screens, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Shrader)
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 7, 14, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Ormazabal (U.S. Patents App Pub 20090205039) teaches the method involves transmitting session termination signals for terminating established communications sessions, and monitoring the session termination signals to determine port closing delays. An effect of an increased rate of the session termination signals on the closing delay times associated with the closing ports is measured in response to the transmitted session termination signals. A session signal e.g. H.323 compliant signal, is transmitted to terminate an ongoing communications session being conducted through a port of the firewall.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NINOS DONABED/Primary Examiner, Art Unit 2444